The opinion of the court was delivered by
Horton, C. J.:
The pivotal question in this case is whether chapter 230, Laws of 1887, confers upon women the right to vote for justices of the peace in cities. Section 1 of chapter 230 reads:
“ That in any election hereafter held in any city of the first, second or third class, for the election of city or school officers, or for the purpose of authorizing the issuance of any bonds for school purposes, the right of any citizen to vote shall not be denied or abridged on account of sex; and women may vote at such elections the same as men, under like restrictions and qualifications; and any women possessing the qualifications of a voter under this act shall also be eligible to any such city or school office.” (Gen. Stat. of 1889, ¶ 1084.)
It was remarked in The State v. Farrell, 20 Kas. 214, *7“that justices of the peace are township officers, and their election,'even in cities, is in one sense a township election.” See, also, Borton v. Buck, 8 Kas. 302.
Paragraph 7121, Gen. Stat. of 1889, providing for township officers, reads:
“No city of more than 2,000 inhabitants shall be included within the corporate limits of any township; but each of such cities shall constitute a township for the purpose of electing justices of the peace and constables as provided in this act, and for the exercise of the powers and jurisdiction of such officers, as prescribed by law. In such cities said officers shall be elected at the regular city election.” (Gen. Stat. of 1868, ch. 110, §48.)
In Ward v. Clark, 35 Kas. 317, it was observed:
“Nothing in the constitution requires that justices of the peace shall be elected at a general election, nor that all justices of the peace shall be chosen at the same election. The legislature has full power to classify the cities and townships of the state, and to prescribe that the election of justices of the peace in cities of the first class shall be held at one time, in cities of the second class at another time, and in townships outside of such cities at still another time, or to make any other like classification of the townships which it may deem proper. A law fixing the time for the election of justices of the peace in any such class, as has been done by said ¶ 48, and which operates alike upon all townships coming within that class, is a general law, and not obnoxious to the constitutional requirement that all laws of a general nature shall have a uniform operation throughout the state.”
Article 3, § 9, of the constitution, ordains that two justices of the peace shall be elected in each township. If the legislature cannot make a city a township for the purpose of the election of justices of the peace, there can be no- such constitutional officers for cities, as the constitution provides for justices of the peace in townships only.
*8peace-eiection in cities. *7Within the provisions of the constitution, the statutes of the state, and the decisions of this court, we do not think that a justice of the peace is strictly a city officer, and therefore we do not think that the election of a justice of the peace in *8a city comes within the terms of chapter 230, Laws of 1887. Not only is a justice of the peace a constitutional officer, but, although elected m a city, he is a ^ . 7 0 ív»»it J 7 township omcer, and his official duties are not limited to the boundaries of the city in which he is elected. In civil actions, the jurisdiction of justices of the peace is coextensive with the county wherein they may have been elected and reside. (Civil Proc. before Justices, § 1.) In all cases of misdemeanor in which the fine does not exceed $500, and the imprisonment does not exceed one year, the justices of the peace have concurrent original jurisdiction with the district court, coextensive with their respective counties. (Crim. Proc. before Justices, § 1.)
2' to°mté!~Iisht Arkansas City is a “township,” within the meaning of the constitution and the statutes, for the purpose of the election of justices of the peace. We therefore hold that the women were not entitled to vote for justices of the peace at the election held in Arkansas City on the 4th day of April last, and that the votes cast by them for justices of the peace were illegal, and ought not to have been counted. As Parry received the votes of 708 male persons having the qualifications of electors, and as the votes of the women cast for Cline ought not to have been counted, Parry, and not Cline, was legally elected justice of the peace. As it appears that D. D. Parry was legally elected a justice of the peace at the election referred to, and as he has filed his oath of office and a good and sufficient bond, he cannot be ousted therefrom. The demurrer will be overruled. Judgment will be rendered against the plaintiff and for the defendant for costs.
All the Justices concurring.